Citation Nr: 1241727	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  07-09 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss, prior to April 19, 2011.

3.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss, from April 19, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.  His military occupational specialty was clerk typist.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claim of entitlement to service connection for bilateral hearing loss, assigning a noncompensable disability rating, and denied the claim of entitlement to service connection for hepatitis C.  The Veteran submitted a notice of disagreement with these determinations in November 2006, and timely perfected his appeal in April 2007.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  In his April 2007 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

In April 2010, these claims came before the Board.  At that time, it was determined that additional evidentiary development was necessary prior to the adjudication of the Veteran's claims.  As such, the claims were Remanded to the Appeals Management Center (AMC) to complete the Board's Remand directives.  As these directives have been completed, the claims are returned to the Board for adjudication.

A subsequent December 2011 rating decision increased the Veteran's service-connected hearing loss from noncompensable to 10 percent disabling, effective from April 19, 2011.  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher evaluation includes a claim for a total rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  The Board notes that the Veteran has reported that he has been unemployed since 2005.  See VA Examination Report, April 18, 2011.  However, the Veteran did not specifically indicate that he is currently unemployed or completely unemployable as result of his service-connected bilateral hearing loss.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Thus, any further discussion of an issue of entitlement to TDIU is not necessary.  See Rice, supra.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently suffers from hepatitis C that is the result of a disease or injury during his time in active duty service.

2.  Notwithstanding several attempts by the March 2006 VA audiologist to re-instruct the Veteran regarding the test procedures, the repeated inconsistencies of the results did not allow the audiological examination to be used as an equitable tool to assign a compensable schedular evaluation.

3.  Prior to April 19, 2011, the record does not include any medical evidence, consistent with the requirements set forth in 38 C.F.R. §§ 4.85 and 4.86, to establish a compensable schedular disability rating.

4.  In April 2011, the Veteran's bilateral hearing loss disability was manifested by Level IV hearing loss in the right ear and Level V hearing loss in the left ear, with speech recognition scores of 62 percent and 68 percent respectively.

5.  The competent and probative medical evidence of record does not show that the Veteran's service-connected bilateral hearing loss is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the Veteran's active duty service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Prior to April 19, 2011, the criteria for a compensable disability rating for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85, 4.86 (2012). 

3.  From April 19, 2011, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85, 4.86 (2012). 

4.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to and following the initial adjudication of the Veteran's claims, letters dated in November 2005, May 2006, and April 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The notice letters dated in May 2006 and April 2010 informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

To the extent that any notice was not provided to the Veteran prior to the initial adjudication of his claims, this was not prejudicial to him, since he was subsequently provided adequate notice in May 2006 and April 2010, he was provided ample time to respond with additional argument and evidence, the claims were readjudicated, and the Veteran was provided with a statement of the case in March 2007 as well as a supplemental statement of the case (SSOC) in December 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board notes that the instant claim of entitlement to an increased initial disability rating for bilateral hearing loss arises from a granted claim of service connection.  The Board is aware of the Court's recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life].  However, relying on the informal guidance from the VA Office of the General Counsel and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that the Vazquez-Flores decision does not apply to the present case.  According to VA Office of General Counsel, because this matter concerns an appeal from an initial rating decision VCAA notice obligations are fully satisfied once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

The Veteran has not alleged that he received inadequate VCAA notice with respect to his increased rating claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements"].

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2012) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have also been reviewed.  Review of the Veteran's electronic Virtual VA file was negative for any new evidence.  Finally, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

With respect to the Veteran's service connection claim, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in March 2006 and April 2011, the results of which have been included in the claims file for review.  The April 2011examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's service connection claim.

With respect to the Veteran's increased rating claim, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran with VA audiological examinations in March 2006 and April 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral hearing loss since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The April 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.  See Barr, supra.

Additionally, the Board finds there has been substantial compliance with its April 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC requested and obtained private treatment records from S.H.H. and then scheduled the Veteran for medical examinations for his claimed disabilities, which he attended.  The AMC later issued a SSOC in December 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  Service Connection

The Veteran contends that he currently suffers from hepatitis C as a result of his time in active duty service.  

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2012).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, the evidence must show that the Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

Review of the Veteran's claims file reveals that he has been diagnosed with hepatitis C.  See VA Liver Examination Report, April 18, 2011.  The Board is satisfied with the proof of current disability.

The Veteran's service treatment records (STR) reveal that upon entry into service, all of his systems were considered normal.  The Veteran indicated that he was in good health and specifically denied suffering from any liver trouble or jaundice.  See Standard Forms (SFs) 88 & 89, Service Entrance Examination Reports, February 21, 1973.  In March 1975, however, the Veteran was seen with complaints of pain in his left side and dark urine.  Upon evaluation, no anorexia, nausea or vomiting was noted.  It was noted that the Veteran's roommate had hepatitis.  The Veteran admitted to IV drug use up to October 1974.  The examiner's impression was hepatitis B with a history of opiate abuse for the last eight months.  The Veteran was admitted for observation.  See STR, Consultation Sheet, March 13, 1975.  The Veteran's discharge summary again noted his reported history of drug abuse, stating his last usage of hash, speed, and heroin, was in October 1974.  Physical examination revealed an alert male with slight sclera icterus.  Abdomen was flat with no tenderness on palpitation.  The liver and spleen were not palpated.  There were no needle track marks on the extremities.  Laboratory data revealed normal urinalysis, non-reactive Venereal Disease Research Laboratory test, negative hemoglobin-associated acetaidehyde test, serum glutamic-oxaloacetic transminase (SGOT) testing (liver function test) was 665, and total bilirubin was 1.8.  The Veteran was asymptomatic during his hospitalization.  On March 27, 1975, the Veteran's SGOT was 450 and his total bilirubin was 0.1.  The discharge diagnosis was viral hepatitis B (Australian antigen negative).  See STR, Discharge Summary, March 14, 1975 to March 28, 1975.  

In July 1975, a physical profile record indicated that the Veteran had emotional and attitudinal problems that could compromise his judgment and reliability due to adjustment problems that required transitional support through the local Certified Drug, Alcohol and Addictions Counselor.  As such, the Veteran's access to classified information was limited.  See STR, Medical Condition - Physical Profile Record, July 28, 1975.  Upon discharge from service, all systems were considered normal and the Veteran was qualified for discharge.  See SF 88, Service Separation Examination Report, January 26, 1976.  While the Veteran was diagnosed with viral hepatitis B during his time in service, at no time was he diagnosed with hepatitis C.

In August 2001, the Veteran was seen by R.D.F., M.D. for a liver evaluation.  The Veteran stated that he was told he had an elevated liver function test after a needle prick in the arm in 1973.  He was also positive for a blood transfusion in 1991, secondary to back surgery.  He denied experiencing abdominal pain, chronic purities and/or jaundice.  The Veteran's past medical history included a coleocystectomy in July 2000 and a benign tumor removal from the lumbar spine in 1991.  The assessment was elevated liver enzymes, status post needle stick and blood transfusion, possible hypertension, possible lipoma and chronic low back pain.  See Private Treatment Record, R.D.F., M.D., August 9, 2001.

The Veteran was seen again by R.D.F., M.D. in February 2003 and August 2003.  Both treatment notes indicated elevated liver functions, and diagnosed hepatitis C.  See Id., February 5, 2003 and August 15, 2003.

The only evidence in support of the Veteran's claim consists of his lay statements alleging that his currently diagnosed hepatitis C is the result of his viral hepatitis B in service.  Initially, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his left side pain and dark urine.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  However, the Board finds that the Veteran's lay statements in the present case are outweighed by the negative VA medical opinions cited below.  

In March 2006, the Veteran was afforded a VA liver examination.  At that time, the Veteran stated that in 1975, he presented with back pain and right upper quadrant pain and dark urine.  Review of the STRs showed the admission date of March 14, 1975 for hepatitis B.  At that time, the Veteran "admits to prior drug use prior to October 1974, including hash, speed and heroin."  This was noted on three separate occasions in the STRs.  The Veteran was discharged on March 28, 1975.  The Veteran stated that at discharge, he was not told to avoid alcohol and he was a fairly heavy drinker at that time.  He stated that he did stop alcohol use in 1976.  He denied transfusions, tattoos, and IV drug use.  He did admit to smoking hash and having multiple sexual partners.  He did not know if any of his sexual partners were positive for hepatitis C.  See VA Liver Examination, March 30, 2006.

The Veteran noted that he was in his usual state of health until 2001, when he was found to be hepatitis C positive and was evaluated by gastroenterology at S.H.H., including a liver biopsy.  Interferon was recommended at that time, but the Veteran stated that he could not afford this treatment.  He began Interferon and Ribavirin therapy in January 2005, with VA.  He completed 12 months of treatment in December 2005.  His last viral load was 334,000, indicating the Veteran did not clear the virus.  Laboratory testing on December 8, 2005, showed aspartate aminotransferase (AST) testing of 101, alanine aminotransferase (ALT) testing of 64, total bilirubin of 1.9, glucose of 160, white blood cell count of 2.9, hemoglobin of 12.1, hematocrit of 34.1, and platelets of 95.  The Veteran still complained of right upper quadrant pain and was easily fatigable.  He stated that he had some nausea and vomiting approximately every 10 days.  He had no hospitalizations or prescribed bedrest over the last 12 months, no dark urine, no diarrhea, no constipation and no weight loss.  Computed tomography (CT) of the abdomen in July 2005 showed hepatosplenomegaly, but was otherwise negative.  The Veteran was diagnosed with hepatitis C, status post failed Ribavirin and Interferon treatment.  Id.

The Veteran was afforded a second VA liver examination in April 2011.  Following review of the Veteran's STRs, the VA examiner noted the Veteran's March 1975 admission and subsequent diagnosis of hepatitis B.  The VA examiner also noted that in spite of the Veteran's denial of drug use and his statement that it was a "medic error entry," there were four different notes in his record by at least three difference medical personnel that noted the Veteran to be a "drug user", to include use of cannabis, hash, speed, and heroin.  They each stated that the Veteran was a user at least until October 1974, the year prior to the Veteran's admission for hepatitis B.  It was also noted that during his 2006 VA examination, the Veteran admitted to using hash, being a heavy drinker in the past, and having multiple sexual partners, all of which he vehemently denied during the April 2011 examination.  See VA Liver Examination Report, April 18, 2011.

With respect to frequency, duration and severity of hepatitis C, the Veteran refers back to when he went on sick call in 1975 due to back pain and dark urine.  He stated that he was with six others in front of a nurse when he was suddenly hospitalized for two weeks with hepatitis C.  The Veteran stated that he never examined his records when he left Germany, but maintained that all the information entered on his record was wrong because he had never done any drugs.  He also stated that upon discharge, he was told that he could reassume his regular activities.  As such, he continued drinking because he was never told to stop.  He referred to occasional liver "inflammation" and stated that he did lose weight when he was treated with interferon.  Id.

Upon physical examination of the abdomen, it was noted as globous/rounded but not distended.  Positive bowel sounds were noted.  The spleen was not palpable.  Liver span of eight centimeters by percussion at mid clavicular line.  No masses were noted.  No tenderness or guarding was noted.  There were no ascites.  There was no evidence of jaundice.  Diagnostic tests included an ultrasound of the liver in July 2010, which was normal.  Total bilirubin was noted as 2.1 milligrams per deciliter (mg/dl), which was high - normal range was noted as 0.2 to 1.3 mg/dl.  Direct bilirubin was noted as 0.5 mg/dl, which was also high - normal range was noted as 0.0 to 0.4 mg/dl.  SGOT (AST) testing was noted as 91 international units per liter (IU/L), which was high - normal range was noted as 15 to 40 IU/L.  SGOT (ALT) testing was noted as 73 IU/L, which was high - normal range was noted as 10 to 40 IU/L.  Id.

The VA examiner diagnosed the Veteran with hepatitis C, status post failed Ribavirin and Interferon treatment, with no current residuals.  No limitations were noted.  The VA examiner also opined that hepatitis C was not the result of a disease or injury in service.  Specifically, hepatitis C was not the result of treatment received for hepatitis B during service.  Risk factors identified for hepatitis C identified were multiple sexual partners, IV drug use, drug abuse, and alcoholism.  The VA examiner noted that review of the pertinent medical literature reveals that since the 1940's, there was knowledge of two viruses causing hepatitis - A and B.  With the introduction of serologic markers, characteristics of each virus were learned.  Soon, then, it was noticed that there were cases that were not caused by A or B and that clinically were indistinguishable.  Since 1956, these cases were called non-A or non-B hepatitis.  Eventually, this became referred to as hepatitis C and others.  Therefore, although hepatitis C was not identified as such in the 1970's, its presence was not ignored.  Review of the medical records states that the Veteran was tested for serologic markers available at that time, and those confirm the diagnosis of hepatitis B.  If his case had been hepatitis C, the discharge summary would have identified this diagnosis as non-A or non-B hepatitis.  Id.

The Veteran was not diagnosed with hepatitis C until 2001, more than 20 years after he was discharged from active duty service.  A review of the claims file reveals the Veteran used IV drugs and had multiple sexual partners during service.  The Veteran did not engage in combat in service, and was not employed in duties, which would have exposed him to body fluids or blood in the military.  His sole risk factor for hepatitis was the use of IV drugs and multiple sexual partners.  This is considered willful misconduct, and cannot support a grant of service connection.  

Although the Veteran has established that he currently suffers from hepatitis C, the evidence of record does not support a finding that this condition was present in service or that the in-service viral hepatitis B caused the currently diagnosed hepatitis C.  The Veteran's claim fails on the basis of element (3) of Shedden, lack of medical nexus.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  

III.  Schedular Consideration of Increased Rating

Bilateral hearing loss disability has been rated as noncompensable prior to April 19, 2011, the date of the Veteran's VA audiological examination, and rated as 10 percent disabling thereafter.  He contends that these assigned ratings do not adequately reflect his current level of bilateral hearing loss. 

Relevant Law and Regulations 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2012). 

A veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, here, the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 (2012). 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

Prior to April 19, 2011

As noted above, the July 2006 rating decision granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective from October 25, 2005, the date of claim.  In November 2006, the Veteran disagreed with this assignment, contending that his bilateral hearing loss was more severe than contemplated by the noncompensable disability rating.  A subsequent rating decision dated in December 2011, awarded an increased 10 percent disability rating from April 19, 2011, the date of the VA audiological examination.  Evidence of record prior to the April 2011 VA examination report consisted of March 2006 VA audiological examination report and the Veteran's subjective complaints.

At the time of the March 2006 VA audiological examination, the Veteran complained of bilateral hearing loss that began during military service, which has continued to deteriorate over the years.  Specifically, the Veteran complained of difficulty hearing and understanding conversation.  During the examination, the Veteran's puretone thresholds, measured in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
75
85
85
LEFT
60
75
90
85
90

The average decibel loss was 75 in the right ear and 85 in the left ear.  Speech recognition ability was 64 percent for the right ear and 52 percent for the left ear.  This examination results in a mechanical finding of hearing acuity Level VII for the right ear and Level VIII for the left ear.  These findings warrant a 40 percent disability rating under 38 C.F.R. § 4.85.  

Notably however, the VA examiner stated that for the right ear, puretone testing indicated a four-frequency puretone average (PTA) of 75 dB, and a three-frequency PTA of 65 dB.  However, Speech Recognition Threshold (SRT) was obtained at 40 dB.  With respect to the left ear, puretone testing indicated a four-frequency PTA of 85 dB, and a three-frequency PTA of 75 dB.  However, SRT was obtained at 50 dB.  These discrepancies between the SRT and PTA indicated poor inter-text consistency, and suggested that puretone thresholds were more likely better than indicated.  Responses were inconsistent in nature, even after re-instructing the Veteran regarding appropriate test responses.  Otoscopic examination was unremarkable.  Typanometry revealed normal middle ear function.  Acoustic reflexes were absent.  Word recognition was poor at 64 percent at elevated presentation levels.  As such, the results of the examination were deemed inappropriate to ascertain the current level of the Veteran's hearing disability.  See VA Audiological Examination Report, March 21, 2006.

Notwithstanding several attempts by the audiologist to re-instruct the Veteran regarding the test procedures, the repeated inconsistencies of the results did not allow the audiological examination to be used as an equitable tool to assign a compensable schedular evaluation.  As such, the RO assigned a noncompensable disability rating for the Veteran's service-connected bilateral hearing loss.  See Rating Decision, July 15, 2006.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

While the Board is aware that the March 2006 VA examination did not take the Martinak criteria into account, the VA examiner was without the benefit of Martinak at the time of the examination and, as discussed above, the pure tone average results were invalid for schedular rating purposes.  Further, the March 2006 VA examination report is the only evidence of record associated with his hearing loss, prior to the April 2011 VA audiological examination, that is associated with the Veteran's claims file.  Accordingly, the above determination is based upon consideration of applicable rating provisions.  

The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2012).  Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including audiometric testing for puretone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  Although the Board is mindful of the Veteran's description of his hearing loss prior to April 19, 2011; regrettably, the Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.  Accordingly, the Veteran's claim of entitlement to an initial compensable disability rating prior to April 19, 2011, must be denied. 

From April 19, 2011

On April 19, 2011, the Veteran was afforded a second VA audiological examination.  At that time, the Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
35
45
40
LEFT
25
20
20
20
20

The average decibel loss was 38.75 in the right ear and 20 in the left ear.  Speech recognition ability was 68 percent for the right ear and 62 percent for the left ear.  This examination results in a mechanical finding of hearing acuity Level IV for the right ear and Level V for the left ear.  These findings warrant a 10 percent disability rating under 38 C.F.R. § 4.85.

There is no other relevant medical evidence in the record. 
In short, the objective medical evidence of record indicates that a 10 percent disability rating has been correctly assigned by the RO.  The above determination is based upon consideration of applicable rating provisions.  The Board notes that the April 2011 VA examination was conducted after the examination worksheets were revised to include discussion of the effects of a hearing loss disability on occupational functioning and daily life.  The Veteran reported that the situation of greatest difficulty for him was understanding conversation.  See VA Audiological Examination Report, April 19, 2011.  While the Board is aware of the comments made by the April 2011 VA examiner with respect to the Martinak criteria, these comments are consistent with the Veteran's current 10 percent disability rating.  The Board certainly empathizes with the Veteran regarding his current hearing loss, but this level of disability does not entitle him to a greater disability rating.

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  As noted, he is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  See Jandreau, supra; Barr, supra; and 38 C.F.R. § 3.159(a)(2) (2012).  Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including audiometric testing for puretone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan, supra.

The Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  Although the Board is mindful of the Veteran's description of his hearing loss from April 19, 2011; regrettably, the Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.  Accordingly, the Veteran's claim of entitlement to a disability rating in excess of 10 percent from April 19, 2011, must be denied. 


IV.  Extraschedular Consideration of Increased Rating

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012), Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Neither the Veteran nor his representative expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his bilateral hearing loss is more severe than is reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the Veteran and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected bilateral hearing loss and the Board has been similarly unsuccessful. 

The record does not show that the Veteran has required frequent hospitalizations for his service-connected bilateral hearing loss.  There is no unusual clinical picture presented, nor is there any other factor, which takes the disability outside the usual rating criteria. 

In short, the evidence does not support the proposition that the Veteran's bilateral hearing loss presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012). 


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to an initial compensable disability rating for bilateral hearing loss, prior to April 19, 2011, is denied.

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss, from April 19, 2011, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


